Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 12, 2020.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00875-CR



                IN RE BENJAMIN OSHEA CALHOUN, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                      County Criminal Court at Law No. 16
                             Harris County, Texas
                         Trial Court Cause No. 2274904

                          MEMORANDUM OPINION

      On November 1, 2019, relator Benjamin Oshea Calhoun filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Tonya
Jones, presiding judge of County Criminal Court at Law No. 15 of Harris County,
to (1) vacate the order for relator to be competency tested, (2) vacate the order for
relator to have a psychiatric evaluation, and (3) vacate the order that a court reporter
will only be present at hearings. Relator also requested that this court compel Judge
Jones to rule on his motion to recuse or forward the motion to the presiding regional
administrative judge. Before relator filed his petition in this court, Judge Jones
recused herself from the case, and the case was transferred to County Criminal Court
at Law No. 16.

      On December 10, 2019, the Honorable Darrell Jordan. Presiding judge of
County Criminal Court at Law No. 16, signed the order dismissing the underlying
case against relator. Relator’s request for relief is now moot.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                   PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2